DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per communication dated 9/6/22, claims 1-13, 15, 16, 18, 22-25 are currently pending in the application, with claims 12, 13, 15-16, 18, 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues
(US 2004/0082241 A1).
The rejections as set forth in paragraphs 7-16 of the office action dated 4/4/22 are incorporated herein by reference.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues
(US 2004/0082241 A1), in view of Samour et al. (US 3,671,502).
The rejections as set forth in paragraphs 18-20 of the office action dated 4/4/22 are incorporated herein by reference.

Response to Arguments
In view of the amendment dated 9/6/22, the claims as forth in the office action dated 4/4/222 are withdrawn. Regarding Examiners proposed suggestion for amending claim 4, Applicants traverse on the basis that Examiner’s proposal limits the claimed range to one single compound. Examiner disagrees, as the proposal was only to amend the claim language to recite art recognized nomenclature, without limiting the scope, i.e. extending it to both, the claimed (meth)acrylamides and (meth)acrylate species. 
Applicant's arguments filed on 9/6/22 have been fully considered but they are not persuasive.
Applicant’s Arguments:
As previously stated, Rodrigues teaches a copolymer binder synthesized from (1) at least one acid-functional monomer, and having (2) at least one hydroxyl, amide, or amine functional monomer. As far as (1) is concerned, Rodrigues gives the preference to maleic acid, acrylic acid and methacrylic acid. See Rodrigues, para. [0013]. This is different from vinylphosphonic acid as claimed. Vinylphosphonic acid is merely mentioned in para. [0014] as being an example of a phosphonic acid monomer that could be used but is not preferred.
First, Rodrigues is non-analogous art. Applicant notes that a reference qualifies as prior art for an obviousness determination under § 103 only when it is analogous to the claimed invention. Innovation Toys, LLC. v. MGA Entertainment Inc., 637 F.3d 1314, 1321 (Fed Cir. 2011); In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004); In re Clay, 966 F.2d 656, 658 (Fed. Cir. 1992). “Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.” Bigio, at 1325.
To this point, Applicant describes a composition for reducing or preventing colloids adhesion and/or fouling on a substrate. In contrast, Rodrigues teaches a binder for binding glass fibers in insulation products. See Rodrigues, para. [0003]. This is actually the opposite of providing a coating on which colloids do not stick i.e. are not bonded. Thus, not only is Rodrigues directed to a different field of endeavor, but Rodrigues is not reasonably pertinent to the problem of preventing colloid adhesion or foulding of a surface. Thus, Applicant respectfully submits that a person of ordinary skill in the art would not consult Rodrigues to develop an anti-fouling coating on a substrate. Moreover, given the breadth of the monomers taught by Rodrigues, and the different objective, one of ordinary skill in the art would not have a reasonable expectation of success arriving at the presently claimed composition based on Rodrigues.
In view of the above, independent claim 1 is patentable over Rodrigues. Dependent claims are patentable for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested.

Examiner’s Response:
	At the outset, it is noted that Rodriguez teaches a copolymer synthesized from at least one acid functional monomer, and having at least one hydroxyl, amide or amine functional monomer (Ab, ref. claim 1). As the acid monomer, the reference teaches phosphonic acid functional monomer, with vinyl phosphonic acid being disclosed as the sole species ([0014], ref. claim 4). As the amine functional monomer, the reference teaches sulfobetaines and carboxybetaines, i.e. zwitterionic monomers ([0016], ref. claim 6). Thus, the general disclosure and the claimed embodiments obviate a copolymer having repeating units of a vinyl phosphonic acid and zwitterionic monomers.
	Regarding the argument that vinylphosphonic acid is merely mentioned in para. [0014] as being an example of a phosphonic acid monomer that could be used but is not preferred, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). All disclosures in reference patent must be evaluated, including nonpreferred embodiments; reference is not limited to disclosure of specific working examples.  In re Mills and Palmer, 176 USPQ 196 (CCPA 1972).
	Regarding arguments on Rodriguez as non-analogous art, Applicant’s attention is directed to 2141.01(a) I, which states: The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007)”. In this regard, it is noted that claim 1 is drawn to “A copolymer”, said copolymer having repeating units of an acid monomer and a zwitterionic monomer. Given that the transitional phrase “having” in claim 1 is not closed to other unrecited repeating units therein, and given that the Rodriguez teaches its copolymers may comprise the claimed repeating units, Examiner maintains that Rodriguez  renders obvious the copolymer of the claimed invention, and that a copolymer of instant claim 1 having claimed repeating units would not be distinct from Rodrigues’ copolymers formulated to include claimed repeating units.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762